Citation Nr: 0838320	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lung disorder to 
include chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1954 to June 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied entitlement to service connection for 
a hernia, a liver disability, sleep apnea, and a lung 
disorder.  A timely notice of disagreement was filed in June 
2005.  A statement of the case was issued in May 2006.  
However, the veteran only filed a substantive appeal for the 
issue of entitlement to service connection for a lung 
disorder.  This is the only issue before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2008).  
  
The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2008.  A transcript 
of this hearing is associated with the claims folder.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that another medical opinion is necessary 
before the claim for service connection for a lung disorder 
can be decided on the merits.  There is conflicting medical 
evidence as to the current diagnosis and an additional 
medical opinion as to the etiology of any current disorder is 
needed.  The veteran was afforded a VA respiratory 
examination in March 2008.  The March 2008 VA examination 
report indicates that the examiner opined that there was no 
evidence of chronic obstructive pulmonary disease.  The 
examiner indicated that the veteran had hypoxemia which was 
not related to any service-connected condition.  Review of 
the record shows that medical evidence dated after March 2008 
shows a diagnosis of chronic obstructive pulmonary disease.  
See the April 2008 private medical record by N.C. Pulmonary 
Consultants.  Also of record is computed tomography (CT) scan 
report of the veteran's thorax.  The report indicates that 
the veteran was being evaluated for sarcoidosis.  The 
predominant pulmonary process detected was emphysema.  

The Board finds that clarification of the medical opinion is 
needed.  An additional medical opinion is necessary to obtain 
a competent opinion as to the veteran's current respiratory 
diagnosis.  An opinion is also needed as to the etiology of 
the current respiratory diagnosis and whether any current 
respiratory disorder is related to the veteran's period of 
service.  There is evidence of respiratory symptoms and 
complaints in service.  The service treatment records show 
that the veteran was treated for a cold or upper respiratory 
infection on several occasions from 1963 to 1971.  He was 
treated for acute bronchitis in July 1968.  Upon separation 
examination in January 1976, the veteran's initial pulmonary 
tests were abnormal.  Pulmonary function tests were repeated 
in February 1976 and the results were normal.  The evidence 
of record further shows that the veteran had a 20 year 
history of smoking two to three packs a day.  He stopped 
smoking in 1985.  

The Board also notes that after the issuance of a 
supplemental statement of the case in June 2008 and before 
the RO recertified the veteran's appeal and forwarded his 
records to the Board in September 2008, additional, relevant 
medical evidence was received at the RO.  This evidence 
consists of a CT scan of the thorax.  The RO has not 
considered that evidence in conjunction with the veteran's 
appeal and furnished him a supplemental statement of the 
case, as is required.  38 C.F.R. § 19.31(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
respiratory examination to determine the 
nature and etiology of any current 
respiratory disorder.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.

The examiner should report all current 
diagnoses.  The examiner should indicate 
whether the veteran has an asbestos-
related disease.  If a respiratory 
disorder is identified, the examiner 
should express an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
respiratory disorder first manifested 
during the veteran's period of service or 
is medically related to disease or injury 
in service.  The examiner should report 
the etiology of any respiratory disorder 
found, if possible.  The examiner should 
provide a rationale for the opinion.

2.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




